TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00356-CV


Gerald Duane Thomas, Appellant

v.

Stuart Petree and Capital Resources, LLC, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-004466, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Gerald Duane Thomas filed his notice of appeal in the trial court in
May 2012.  On September 10, 2012, the Clerk of this Court sent a second request to Thomas,
notifying him that the clerk's record and the reporter's record were overdue.  The Clerk requested
a response regarding this matter by September 20, 2012, and notified Thomas that his appeal would
be dismissed for want of prosecution if he did not respond to this Court by that date.  Thomas has
not responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b), (c).


						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   November 2, 2012